

117 HR 2165 IH: Exit Tax Prevention Act of 2021
U.S. House of Representatives
2021-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2165IN THE HOUSE OF REPRESENTATIVESMarch 23, 2021Mr. Schweikert (for himself, Mr. Perry, Mr. Mann, Mr. C. Scott Franklin of Florida, and Mr. Hice of Georgia) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo limit the authority of a State or other related taxing jurisdiction to impose a tax on a resident who has relocated permanent residence to another State or its related taxing jurisdiction. 
1.Short titleThis Act may be cited as the Exit Tax Prevention Act of 2021. 2.Prohibition on certain State and local taxationA State, or taxing jurisdiction in a State, may not impose an obligation for the collection of an income tax, wealth tax, or any similar tax on a resident who has relocated permanent residence to another State or a taxing jurisdiction of another State. 
3.DefinitionsFor purposes of this Act: (1)Income taxThe term income tax has the same meaning given to it by the taxing jurisdiction in which the resident lives. 
(2)ResidentThe term resident has the same meaning given to it by the taxing jurisdiction in which the resident lives. (3)Similar taxThe term similar tax means any imposed tax on an individual relating to the net wealth, value of held assets, or annual income of such individual. 
(4)Taxation jurisdictionThe term taxing jurisdiction means any of the several States, the District of Columbia, any territory or possession of the United States, or any municipality, city, county, township, parish, transportation district, assessment jurisdiction, or other political subdivision within the territorial limits of the United States with the authority to impose a tax, charge, or fee. (5)Wealth taxThe term wealth tax means any imposed tax on an individual’s net wealth or value of held assets. 
4.Effective date; application 
(a)Effective dateThis Act shall apply to calendar years beginning after December 31, 2021. (b)ApplicationThis Act shall not apply to any tax obligation that accrues before January 1, 2022. 
